Heiman, J.,
dissenting. I respectfully dissent. Because I believe that a hearing was held for the limited purpose of determining which of the time limits set forth in General Statutes § 8-26d applies, I would affirm the trial court’s judgment.
The narrow question presented by this appeal is whether the commission held a hearing for the purpose *455of determining which of the time limits for commission action, set forth in General Statutes § 8-26d, controls this case. The plaintiff claims that the trial court improperly found that a hearing was held, and, on the basis of this finding, improperly applied the time limit for commission action set forth in § 8-26d (a). He claims that because no hearing was held, the time limit set forth in § 8-26d (b) applies. The plaintiff concedes that if the commission held a hearing, the time limit set forth in § 8-26d (a) controls this case and the commission acted in a timely manner. He further concedes that, conversely, if no hearing was held, the controlling time period was the shorter period set forth in § 8-26d (b) and the commission’s action was late. Thus, the issue as to whether the commission’s February 21,1990 vote to deny the plaintiff’s application constituted “action” for the purpose of the automatic approval statute is not before us. The only issue presented is whether a hearing was held.
Although the majority correctly states that the defect in newspaper notice deprived the commission of subject matter jurisdiction, it incorrectly concludes that the absence of subject matter jurisdiction requires a conclusion that no hearing was held. See Lauer v. Zoning Commission, 220 Conn. 455, 460, 600 A.2d 310 (1991). In each of the cases cited by the majority in which newspaper notice was defective, the lack of subject matter jurisdiction rendered the particular agency’s substantive decision void. Id.; Jarvis Acres, Inc. v. Zoning Commission, 163 Conn. 41, 44, 301 A.2d 244 (1972); Hartford Electric Light Co. v. Water Resources Commission, 162 Conn. 89, 109, 291 A.2d 721 (1972); Slagle v. Zoning Board of Appeals, 144 Conn. 690, 137 A.2d 542 (1957); Smith v. F. W. Woolworth, 142 Conn. 88, 94, 111 A.2d 552 (1955); Hutchinson v. Board of Zoning Appeals, 138 Conn. 247, 251, 83 A.2d 201 (1951). I agree with the majority’s state*456ment that, where a commission lacks jurisdiction over the subject matter, it cannot bind the rights of the parties by its vote. In this case, however, the majority expands the doctrine of subject matter jurisdiction not only to void the commission’s decision to deny the plaintiff’s application, but to support its conclusion that the commission held no hearing on the plaintiff’s application for the purpose of § 8-26d. I believe, as a matter of statutory construction, that because the fact that a hearing was held is in itself legally relevant, separate from the outcome of that hearing, a defect in notice does not change the fact that a hearing was held for the purpose of determining which time limit for commission action applies. See General Statutes §§ 8-26 and 8-26d.
The principal canon of statutory construction is that where the statutory language is clear and unambiguous, we interpret the statute to mean what it says. Winchester Woods Associates v. Planning & Zoning Commission, 219 Conn. 303, 310, 592 A.2d 953 (1991). Under such circumstances, we will look no further for interpretive guidance. Caltabiano v. Planning & Zoning Commission, 211 Conn. 662, 666, 560 A.2d 975 (1989). Section 8-26 states in pertinent part: “The commission may hold a public hearing regarding any subdivision proposal if, in its judgment, the specific circumstances require such action. No plan of resubdivision shall be acted upon by the commission without a public hearing. . . . The commission shall approve, modify and approve, or disapprove any subdivision or resubdivision application . . . within the period of time permitted under section 8-26d. . . .The failure of the commission to act thereon shall be considered as an approval, and a certificate to that effect shall be issued by the commission on demand. ...” Section 8-26d (a) sets forth the time limit within which the commission must take action in the event that “a *457hearing is held on such application.” Section 8-26d (b) sets forth a separate time limit where “no hearing is held . . . .” The statutes are silent, and therefore ambiguous, regarding whether the “hearing” referred to in § 8-26d presupposes that the commission has subject matter jurisdiction to hold the hearing, or whether the word “hearing” is used simply in its lay sense of an adversarial proceeding, usually public, in which the parties are afforded an opportunity to be heard; see Herman v. Division of Special Revenue, 193 Conn. 379, 382-83, 477 A.2d 119 (1984); Rybinski v. State Employees’ Retirement Commission, 173 Conn. 462, 469-70, 378 A.2d 547 (1977); Leabo v. Leninski, 9 Conn. App. 299, 302, 518 A.2d 667 (1986), cert. denied, 202 Conn. 806, 520 A.2d 1286 (1987); Black’s Law Dictionary (5th Ed.); or an “opportunity to be heard, to present one’s side of a case, or to be generally known or appreciated.” Webster, Ninth New Collegiate Dictionary.
Because the statute is ambiguous regarding this issue, we look to its purpose as evidenced by the legislature’s intent in enacting it, and strive to interpret the statute in a manner consistent with its purpose. General Accident Ins. Co. v. Wheeler, 221 Conn. 206, 210, 603 A.2d 385 (1992). Although there is no reported legislative history regarding the automatic approval provision of General Statutes § 8-26, the purpose of the provision is obvious: to deter zoning commissions from unduly delaying their consideration and resolution of applications for subdivision approval. Section 8-26d simply grants a commission more time to take action in the event that it chooses to hold a hearing on an application.
In my opinion, the result reached by the majority does not advance this statutory purpose because it applies the automatic approval sanction even where the commission has attempted to act expeditiously. Here, the commission published prehearing notice. Although the *458notice was defective because it was published one day late, there is no evidence that the commission acted intentionally or in bad faith. Rather, the early publication appears to be a simple mistake. Further, the commission, acting on the assumption that the time limits governing applications on which a hearing is held applied, complied with all of the remaining provisions of General Statutes §§ 8-26 and 8-26d. The statutes’ deterrent purpose would not be served by disrupting the parties’ expectations and applying the shorter time limit contained in § 8-26d (b), the practical effect of which is to trigger the automatic approval sanction.
The result reached by the majority defies the purpose of newspaper notice as well. As the majority acknowledges, the purpose of newspaper notice is to give constructive notice to the general public so that unknown individuals with an interest in zoning matters may learn what actions the commission is contemplating and may be heard on such matters. See Lauer v. Zoning Commission, supra, 462. The majority’s anomalous result penalizes the general public by depriving them of their right to be heard on the application because of a defect in meeting a notice requirement designed to safeguard the rights of which they are now being deprived.
Because the majority’s excessively technical analysis creates a result that is at loggerheads with the purposes of both the automatic approval and notice provisions of §§ 8-26 and 8-26d, I conclude that the legislature intended the word “hearing” to be interpreted in its lay sense for the purpose of determining which time limit applies. First, a lay interpretation of the term adequately furthers the legislative purpose in deterring commission inaction. Under this interpretation, serious consequences attach whenever prehearing notice requirements have not been complied with strictly because under such circum*459stances a commission is utterly powerless to bind the parties’ rights by its vote. Second, this interpretation avoids the anomaly of penalizing the general public due to a defect in newspaper notice intended to protect their interests. Third, a lay interpretation is most consistent with our Supreme Court’s decision in Winchester Woods Associates v. Planning & Zoning Commission, supra. Winchester Woods Associates presented the question of whether a zoning commission’s vote to deny a resubdivision application constituted “action” for the purposes of the automatic approval provisions of §§ 8-26 and 8-26d, even though the decision constituted an abuse of discretion because it was based on an incomplete examination of the relevant factors. Id., 312-13. Our Supreme Court held that although the commission’s decision constituted an abuse of discretion, it nonetheless was “action” for purposes of the automatic approval statutes. Id., 313-14. Thus, even where a decision of the commission is of no legal effect, the fact that the commission took “action” in the lay sense of rendering a decision on the application is sufficient to avoid the automatic approval sanction. Similarly, although the commission is legally unable to bind the parties’ rights in a hearing in which it lacks subject matter jurisdiction, the proceeding may still constitute a hearing that is sufficient to avoid the automatic approval sanction.
Finally, the majority’s attempts to distinguish Farr v. Eisen, 171 Conn. 512, 370 A.2d 1024 (1976), are unpersuasive. The majority first notes that “Farr declared that ‘it is the failure of the commission to render a decision within sixty-five days of the public hearing, rather than an absence of publication, which triggers “the non-action approval provisions” of the statute.’ ” This statement merely begs the central question here: Was a hearing held so that the time limitation for commission action set forth in General Statutes § 8-26d (a) controls?
*460The majority next attempts to distinguish Farr by pointing out that Farr involved a failure to publish postdecision notice, while this case involves a defect in prehearing notice. In Farr, our Supreme Court held that the postdecision notice provision is mandatory and that the failure of postdecision notice renders the decision as to which notice should have been given “null and void.” Farr v. Eisen, supra, 515. The Farr court further held, however, that the failure of postdecision notice does not vitiate the commission’s action for the purpose of avoiding the sanction of automatic approval. Id., 516. In reaching the latter conclusion, the court stated “[tjhere is a marked difference between ‘non-action’ and an action which is ultimately declared ‘null and void.’ ” Id. The majority seizes on this distinction to support its conclusion that, unlike the commission’s action in Farr, the commission’s action in this case was in essence “nonaction” because the commission lacked subject matter jurisdiction.
I agree that Farr does not control our resolution of this case, not on the grounds advanced by the majority, but on the ground that Farr addressed only the issue of whether the commission took action. As I stated earlier, this issue is not on our table today. To the extent that Farr is analogous, however, the majority’s own analysis of newspaper notice and its relationship to subject matter jurisdiction belies their conclusion that Farr is distinguishable on jurisdictional grounds. As the majority points out, the issue of whether notice is jurisdictional depends not on whether the notice must be given before or after its corresponding proceeding, but on who is to be notified. When the notice is constructive notice to the general public by newspaper publication, proper notice is a prerequisite to subject matter jurisdiction. The notice in Farr, like the notice in this case, was newspaper notice to the general public. General Statutes § 8-26. Just as the defect in newspaper *461notice in Farr did not, for the purposes of automatic approval, affect the fact that the commission had taken action, the defect in newspaper notice in this case does not affect the fact that a hearing was held.
I conclude that despite the defect in the prehearing newspaper notice, a hearing was held, and, therefore, that the time limit for commission action set forth in General Statutes § 8-26d (a) controls this case. Because this is the only issue presented by the parties, I would affirm the trial court’s judgment.